1


OPTION GRANT NOTICE
UNDER THE
PRA HEALTH SCIENCES, INC.
2018 STOCK INCENTIVE PLAN
(Time-Based Vesting Award for Employees)


PRA Health Sciences, Inc. (the “Company”), pursuant to the PRA Health Sciences,
Inc. 2018 Stock Incentive Plan (the “Plan”), hereby grants to the Participant
set forth below the number of Options (each Option representing the right to
purchase one share of Common Stock) set forth below, at an Exercise Price per
share of Common Stock as set forth below. The Options are subject to all of the
terms and conditions as set forth herein, in the Option Agreement (attached
hereto or previously provided to the Participant in connection with a prior
grant), and in the Plan, all of which are incorporated herein in their entirety.
Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Plan.
Participant:
[•]

Date of Grant:
[•]

Number of Options:
[•]

Exercise Price:
$[•]

Option Expiration Date:
Ten years from Date of Grant

Type of Option:
Nonqualified Stock Option

Vesting Schedule:
[•]



*    *    *

BY ACCEPTING THIS AWARD, PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT
NOTICE, THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE
GRANT OF OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT
NOTICE, THE OPTION AGREEMENT AND THE PLAN.

PRA HEALTH SCIENCES, INC.            
nqsogrant10kexhibit.jpg [nqsogrant10kexhibit.jpg]
Colin Shannon                    
President and Chief Executive Officer

OPTION AGREEMENT
UNDER THE
PRA HEALTH SCIENCES, INC.
2018 STOCK INCENTIVE PLAN
Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the PRA Health Sciences, Inc.
2018 Stock Incentive Plan (the “Plan”), PRA Health Sciences, Inc. (the
“Company”) and the Participant agree as follows. Capitalized terms not otherwise
defined herein shall have the same meaning as set forth in the Plan.
1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the number of Options
provided in the Grant Notice (with each Option representing the right to
purchase one share of Common Stock), at an Exercise Price per share as provided
in the Grant Notice. The Company may make one or more additional grants of
Options to the Participant under this Option Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Option Agreement to the extent provided therein.
The Company reserves all rights with respect to the granting of additional
Options hereunder and makes no implied promise to grant additional Options.
2. Option Period and Vesting. Subject to the conditions contained herein and in
the Plan, (a) the Option Period of an Option shall be the period from the Date
of Grant through the Option Expiration Date, as set forth in the Grant Notice,
and (b) the Option shall vest as provided in the Grant Notice.
3. Exercise of Options Following Termination. The provisions of Section
7(c)(iii) of the Plan are incorporated herein by reference and made a part
hereof.
4. Method of Exercising Options. The Options may be exercised by the delivery of
notice of the number of Options that are being exercised accompanied by payment
in full of the Exercise Price applicable to the Options so exercised. Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the General Counsel; or (y) to a third-party plan administrator as
may be arranged for by the Company or the Committee from time to time for
purposes of the administration of outstanding Options under the Plan, in the
case of either (x) or (y), as communicated to the Participant by the Company
from time to time. Payment of the aggregate Exercise Price may be made using any
of the methods described in Section 7(d)(i) or (ii) of the Plan; provided, that
the Participant shall obtain written consent from the Committee prior to (a) the
use of the method described in Section 7(d)(ii)(A) or, (b) to the extent that
the “net exercise” procedure described in Section 7(d)(ii)(C) of the Plan is
used, prior to having such net exercise apply to applicable withholding taxes.
5. Issuance of Shares. Following the exercise of an Option hereunder, as
promptly as practical after receipt of such notification and full payment of
such Exercise Price and any required income or other tax withholding amount (as
provided in Section 9 hereof), the Company shall issue or transfer, or cause
such issue or transfer, to the Participant the number of shares with respect to
which the Options have been so exercised, and shall either (a) deliver, or cause
to be delivered, to the Participant a certificate or certificates therefor,
registered in the Participant’s name or (b) cause such shares to be credited to
the Participant’s account at the third-party plan administrator.
6. Company; Participant.
(a) The term “Company” as used in this Option Agreement with reference to
employment shall include the Company and its Subsidiaries.
(b) Whenever the word “Participant” is used in any provision of this Option
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Options may be transferred by will or by the laws of descent and
distribution, the word “Participant” shall be deemed to include such person or
persons.
7. Non-Transferability. The Options are not transferable by the Participant
other than (i) by will or the laws of descent and distribution or (ii) to
Permitted Transferees, as specifically approved in writing by the Committee
following written notice to the Committee, in accordance with Section 13(b) of
the Plan. Except as otherwise provided herein, no assignment or transfer of the
Options, or of the rights represented thereby, whether voluntary or involuntary,
by operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.
8. Rights as Stockholder. The Participant or a Permitted Transferee of the
Options shall have no rights as a stockholder with respect to any share of
Common Stock covered by an Option until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.
9. Tax Withholding. The provisions of Section 13(d) of the Plan are incorporated
herein by reference and made a part hereof.
10. Notice. Every notice or other communication relating to this Option
Agreement between the Company and the Participant shall be in writing, and shall
be mailed to or delivered to the party for whom it is intended at such address
as may from time to time be designated by such party in a notice mailed or
delivered to the other party as herein provided; provided that, unless and until
some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company’s General Counsel,
and all notices or communications by the Company to the Participant may be given
to the Participant personally (through email or otherwise) or may be mailed to
the Participant at the Participant’s last known address, as reflected in the
Company’s records. Notwithstanding the above, all notices and communications
between the Participant and any third-party plan administrator shall be mailed,
delivered, transmitted or sent in accordance with the procedures established by
such third-party plan administrator and communicated to the Participant from
time to time.
11. No Right to Continued Service. This Option Agreement does not confer upon
the Participant any right to continue as an employee or service provider of the
Company.
12. Binding Effect. This Option Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.
13. Waiver and Amendments. Except as otherwise set forth in Section 12 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Option Agreement shall be valid only if made in writing and signed by the
parties hereto. No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.
14. Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein or in the Plan, if the Participant has engaged in or engages in any
Detrimental Activity, then the Committee may, in its sole discretion, take
actions permitted under the Plan, including: (i) cancel the Options, or (ii)
require that the Participant forfeit any gain realized on the exercise of the
Options, and repay such gain to the Company. In addition, if the Participant
receives any amount in excess of what the Participant should have received under
the terms of this Option Agreement for any reason (including without limitation
by reason of a financial restatement, mistake in calculations or other
administrative error), then the Participant shall be required to repay any such
excess amount to the Company. Without limiting the foregoing, all Options shall
be subject to reduction, cancellation, forfeiture or recoupment to the extent
necessary to comply with (i) any clawback, forfeiture or other similar policy
adopted by the Board or the Committee and as in effect from time to time, and
(ii) applicable law.
15. Governing Law. This Option Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. NOTWITHSTANDING ANYTHING CONTAINED IN
THIS OPTION AGREEMENT, THE GRANT NOTICE OR THE PLAN TO THE CONTRARY, BY
ACCEPTING THIS AWARD, THE PARTICIPANT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO A JURY TRIAL AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF AND VENUE IN
THE COURTS OF DELAWARE, IF ANY SUIT OR CLAIM IS INSTITUTED BY THE PARTICIPANT OR
THE COMPANY RELATING TO THIS OPTION AGREEMENT.
16. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Option Agreement, the Plan
shall govern and control.
17. Restrictive Covenants. The Participant acknowledges and recognizes the
highly competitive nature of the businesses of the Company and its Affiliates
and accordingly agrees to the following provisions:



Non-Compete:
During the Participant’s term of employment with the Company or any of its
Affiliates (the “Employment Period”) and the Non-competition Period (as defined
below), the Participant may not within (i) the country in which the
Participant’s office with the Company or any of its Affiliates was located at
the Participant’s Termination, or (ii) fifty (50) miles of the location of the
Participant’s office with the Company or any of its Affiliates at the
Participant’s Termination, be engaged or employed by a Competing Company (as
defined below), whether as owner, manager, officer, director, employee,
consultant or otherwise, to (a) provide products or services that are the same
or substantially similar to the products and services provided by the Company or
any of its Affiliates, or (b) perform duties and responsibilities that are the
same or substantially related to the duties and responsibilities that the
Participant performed for the Company or any of its Affiliates at any time
during the twenty-four (24) months prior to the Participant’s Termination.
For the purposes of this Section 17, the term “Non-competition Period” means the
period of twelve (12) months after the Participant’s Termination for whatever
reason.
For the purposes of this Section 17, the term “Competing Company” means any
entity (and its respective affiliates and successors) that competes with the
Company or any of its Affiliates in the provision of Customer Services (as
defined below), including, without limitation, the following entities and their
affiliates and successors to the extent that and for so long as those said
entities, affiliates, and successors compete with the Company or any of its
Affiliates in the provision of Customer Services: Celerion Inc., Charles River
Laboratories International, Inc., Cognizant Technology Solutions Corporation,
ICON plc, IQVIA Holdings Inc., Laboratory Corporation of America Holdings
(including Covance Inc., Chiltern International Ltd. and Theorem Clinical
Research), Mapi Developpement SAS, Medidata Solutions, Inc., Medpace, Inc.,
PAREXEL International Corporation, Pharm-Olam International, Pharmaceutical
Product Development, Inc., Premier Research Group Ltd., PSI CRO AG, Syneos
Health, Inc., Synteract, Inc., United BioSource Corporation, UnitedHealth Group
Incorporated (including OptumHealth), Veeva Systems Inc., WorldWide Clinical
Trials, Inc and ZS Associates, Inc.
For the purposes of this Section 17, the term “Customer Services” means any
product or service provided by the Company or any of its Affiliates to a third
party for remuneration, (i) during the Employment Period or (ii) about which the
Participant has material knowledge and that the Participant knows the Company or
any of its Affiliates will provide or has contracted to provide to third parties
during the twelve (12) months following the Employment Period.
Ownership by the Participant of not more than one percent (1%) of the shares of
any corporation having a class of equity securities actively traded on a
national securities exchange shall not be deemed, in and of itself, to violate
the prohibitions set forth in this Section 17.
Non-Solicitation of Clients:
The Participant may not, during the Employment Period and for a period of twelve
(12) months after the Participant’s Termination, directly or indirectly, whether
as owner, manager, officer, director, employee, consultant or otherwise, solicit
the business of, or accept business from, any Customer (as defined below) of the
Company or any of its Affiliates at the Participant’s Termination, unless the
business being solicited or accepted is not in competition with or substantially
similar to the business of the Company or any of its Affiliates. For the
purposes of this paragraph, “Customer” means any person or legal entity (and its
subsidiaries, agents, employees and representatives) about whom the Participant
has acquired material information based on employment with the Company or any of
its Affiliates and as to whom the Participant has been informed that the Company
or any of its Affiliates provides or will provide services.
Non-Solicitation of Employees:
The Participant may not, during the Employment Period and for a period of twelve
(12) months after the Participant’s Termination, directly or indirectly, solicit
or induce (or attempt to solicit or induce) to leave the employ of the Company
or any of its Affiliates, for any reason whatsoever, any person employed by the
Company or any of its Affiliates at the time of the act of solicitation or
inducement, including by (i) identifying for any third party employees of the
Company or any of its Affiliates who have special knowledge concerning the
Company’s or any of its Affiliates’ processes, methods or confidential affairs
or (ii) commenting about the quality of work, special knowledge, compensation,
skills or personal characteristics of any employee of the Company or any of its
Affiliates to any third party.
Miscellaneous:
The Participant specifically acknowledges and agrees that the provisions of this
Section 17 are reasonable and necessary to protect the legitimate interests of
the Company and its Affiliates and that the Participant desires to agree to the
provisions of this Section 17. In the event that any of the provisions of this
Section 17 should ever be held to exceed the time, scope or geographic
limitations permitted by applicable law, it is the intention of the parties that
such provision be reformed to reflect the maximum time, scope and geographic
limitations that are permitted by law.
The Participant acknowledges and agrees that, owing to the special, unique and
extraordinary nature of the matters covered by this Section 17, in the event of
any breach or threatened breach by the Participant of any of the provisions
hereof, the Company or any of its Affiliates would suffer substantial and
irreparable injury, which could not be fully compensated by monetary award
alone, and the Company and its Affiliates would not have adequate remedy at law.
Therefore, the Participant agrees that, in such event, the Company or any of its
Affiliates will be entitled to seek temporary and/or permanent injunctive relief
against the Participant, without the necessity of proving actual damages or of
posting bond to enforce any of the provisions of this Section 17, and the
Participant hereby waives the defenses, claims, or arguments that the matters
are not special, unique, and extraordinary, that the Company or any such
Affiliate must prove actual damages, and that the Company or such Affiliate has
an adequate remedy at law. In addition, the Participant shall pay to the Company
or such Affiliate and the Company or such Affiliate shall be awarded the
reasonable attorney’s fees and costs incurred by such entity as a result of the
Participant’s breach of the Participant’s obligations in this Section 17.
The rights and remedies described in this Section 17 are cumulative and are in
addition to, and not in lieu of, any other rights and remedies otherwise
available under the Option Grant Notice and the Option Agreement, or at law or
in equity, including, but not limited to, monetary damages.
Notwithstanding any other provision of the Option Grant Notice and the Option
Agreement, in the event of any breach by the Participant of any of the
provisions of this Section 17, all obligations and liabilities of the Company
under the Option Grant Notice and the Option Agreement shall immediately
terminate and be extinguished. Further, in the event of any breach by the
Participant of any of the provisions of this Section 17, the restrictive time
periods set forth herein do not include any period of violation or period of
time required for litigation to enforce the Option Grant Notice and the Option
Agreement.
In the event the Company has a reasonable basis to believe that the Participant
may be in breach of any of the provisions of this Section 17, the Company may
suspend its obligations to the Participant under the Option Grant Notice and the
Option Agreement until such time as the Participant provides the Company with
(i) an undertaking to comply with the provisions of this Section 17 and (ii) an
affidavit of compliance with the provisions of this Section 17, both in a form
reasonably specified by the Company.
The Participant agrees to inform the Company of the name and address of any
employer(s), as well as the Participant’s job title and duties with each
employer that the Participant may have or any business with which the
Participant may be involved, directly or indirectly, within the Non-competition
Period.
The Company shall have the right to disclose the Option Grant Notice and the
Option Agreement or its contents to any of the Participant’s future employers
for the purpose of providing notice of the post-employment restrictions
contained herein. The Company will provide the Participant with written notice
if and when the Company discloses the existence of the Option Grant Notice and
the Option Agreement to any future employer.




        

